DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (6,408,699) in view of Fujiwara et al. (JP 2013107043A), further in view of Huang (2008/0163700).
	
With respect to claim 1, Moss et al. teaches a method for estimating a flow velocity of a multi-phase flow in a pipe, comprising: injecting the bubbles (i.e. as indirectly taught, as the bubbles are injected via the fluid 107 injects bubbles 106) into a multi-phase flow (107) through a pipe (Fig. 1); generating, by a first transducer (101), a first ultrasonic signal having a frequency f1 (TxHI) suitable for excitation of at least a portion of the injected bubbles (Col. 1 lines 59-65), the first transducer (101) being located on an exterior of the pipe (as seen in Fig. 1); receiving, by a first receiver (103), a first received signal (RcHI) comprising a portion of emitted signal from the excited injected bubbles (Col. 4 lines 49-55, capable of) having a frequency C1f1 where C1 does not equal 1 (as the received signals as capable of having a frequency C1F1 where C1 is not equal to 1, insofar as how structurally these received signals are created, i.e. reflected signals from bubbles), the first receiver (103) being located on the exterior of the pipe (as seen in Fig. 1); passing the first received signal through a first filter (13) to form a first filtered signal, the first filter (13) being configured for exclusion of at least a signal having a frequency fi from the first filtered signal and configured for inclusion of at least a signal having a frequency C1f1 in the first filtered signal (Col. 4 lines 58-64); generating, by a second transducer (102), a second 
Moss et al. remains silent regarding selecting a predetermined characteristic of bubbles, wherein the frequency C1f1 is at least partially dependent on the predetermined characteristics of 
Fujiwara et al. teaches a similar method that includes injecting bubbles (via a bubble generator, 100) selecting a predetermined characteristic of bubbles (i.e. bubble diameter, lines 218-226).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Moss et al. to include the bubble generator such that specific bubble diameters are injected into the flow such that the frequency C1f1 of Moss is at least partially dependent on the predetermined characteristics of the bubbles because such a modification ensures bubbles with consistent diameters are injected into a flowing fluid, thereby improving the detection accuracy of Moss et al.
Moss et al. remains silent regarding estimating the flow velocity of the multi-phase flow based on the separation distance and the determined time shift (Δt) by dividing the separation distance by the time shift.
Huang teaches a similar method that includes estimating a flow velocity (v) of a flow based on a separation distance (d) and a determined time shift (τ) by dividing the separation distance by the time shift (equation 5, [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the method of Moss et al. to determine the velocity flow using the equation taught in Huang because Huang teaches such a modification provides reliable and accurate flow assurance and pipeline monitoring [0008], thereby improving the method taught by Moss et al.

 wherein the first filter (13) is configured for exclusion of at least signals having a frequency f2 (from 102), C2f2 (i.e. unwanted noise frequencies), and f1 (from 101) from the first filtered signal (filtered via 11).

	With respect to claim 5, Moss et al. teaches the method/system wherein C1f1 is capable of comprising a harmonic frequency of f1 or a sub- harmonic frequency of f1 as C1f1 as these recited frequencies are created by the injected bubbles thereby reading as an intended result of the generated signal and its reflection off injected bubbles.

With respect to claim 6, Moss et al. as modified teaches all that is claimed in the above rejection of claim 1 but remains silent regarding a) wherein the first filtered signal comprises a plurality of harmonic frequencies of f1, a plurality of sub-harmonic frequencies of f1, or a combination thereof; b) wherein the first filtered signal comprises a plurality of harmonic frequencies of f2, a plurality of sub-harmonic frequencies of f2, or a combination thereof; or c) a combination of a) and b). 
	However because Moss et al. teaches all the claimed structure for producing and filtering the claimed signals, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first filtered signal comprises a plurality of harmonic frequencies of f1, a plurality of sub-harmonic frequencies of f1, or a combination thereof; b) wherein the first filtered signal comprises a plurality of harmonic frequencies of f2, a plurality of sub-harmonic frequencies of f2, or a combination thereof; or c) a combination of a) and b), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


	With respect to claim 7, Moss et al. teaches the method wherein the multi-phase flow comprises a liquid phase and gas bubbles and solid particles (Col. 1 lines 59-65).

	With respect to claim 8, Moss et al. teaches the method wherein f1 comprises a frequency between 100 kHz and 10 MHz, or wherein f2 comprises a frequency between 100 kHz and 10 MHz (i.e. 500 and 640 kHz falls within the claimed ranges, Col. 4 lines 27-30).

With respect to claim 9, Moss et al. teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein a magnitude of f1-f2 is 0.01% to 50% of a magnitude of f1 (as the difference between 640 and 500 is approximately 22% of 640, thereby falling within the claimed range).

With respect to claim 10, Moss et al. teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein f1 is the same as f2.
However because Moss et al. teaches all the claimed structure for producing and filtering the claimed signals, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have f1 the same as f2, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


	With respect to claim 21, Moss et al. as modified by Fujiwara et al. teaches the method wherein the predetermined characteristic is a bubble diameter (lines 218-226 of Fujiwara et al.). 
 
	With respect to claim 22, Moss et al. as modified by Fujiwara et al. teaches the method, wherein the predetermined characteristic is a bubble diameter (lines 218-226 of Fujiwara et al.). 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (6,408,699) in view of Yang et al. (CN 204575298U) and Huang (2008/0163700), as applied to claim 1, further in view of Berkcan et al. (2015/0122049).

	With respect to claim 11, Moss et al. as modified teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein cross-correlation of the first filtered signal and the second filtered signal comprises: dividing the first filtered signal into a first plurality of time windows and dividing the second filtered signal into a second plurality of time windows; and cross-correlating one or more time windows from the first plurality of time windows with one or more corresponding time windows from the second plurality of time windows to generate a series of estimated flow velocities.
	Berkcan et al. teaches a similar method that includes the specifics of the cross correlation, dividing a first signal (via 116) into a first plurality of time windows and dividing second signal (via 114) into a second plurality of time windows [0040]; and cross-correlating one or more time windows from the first plurality of time windows with one or more corresponding time windows 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Moss et al. to include the specifics of the cross-correlations as taught by Berkcan et al. because Berkcan et al. teaches such a modification increases the accuracy of Moss et al. by allowing different factors to be accounted for [0002] when determining a velocity flow.

	With respect to claim 12, Moss et al. teaches all that is claimed in the above rejection of claim 11 but remains silent regarding wherein at least one time window from the first plurality of time windows overlaps in time with at least a second time window from the first plurality of time windows.
However because Moss et al. as modified by Berkcan teaches all the claimed structure for determining the specifics of the cross-correlation and time windows, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have at least one time window from the first plurality of time windows overlaps in time with at least a second time window from the first plurality of time windows, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Such a modification improves the success of detecting a flow velocity by configuring the times windows properly to ensure accurate detection of the injected bubbles flowing within the pipe.

 wherein dividing locations in the second plurality of time windows are offset from dividing locations in the first plurality of time windows.
However because Moss et al. as modified by Berkcan teaches all the claimed structure for determining the specifics of the cross-correlation and time windows, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have dividing locations in the second plurality of time windows are offset from dividing locations in the first plurality of time windows, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Such a modification improves the success of detecting a flow velocity by configuring the times windows properly to ensure accurate detection of the injected bubbles flowing within the pipe.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (6,408,699) in view of Fujiwara et al. (JP 2013107043A).

	With respect to claim 14, Moss et al. teaches a system for estimating a flow velocity of a multi-phase flow in a pipe, comprising: a fluid source coupled to the pipe (i.e. as indirectly taught for providing the flow of fluid within the pipe, Fig. 1); a first transducer (101) mounted on an exterior of the pipe (as seen in Fig. 1), the first transducer (101) configured to generate a first ultrasonic signal having a frequency f1 (TxHI) suitable for excitation of at least a portion of the bubbles (Col. 1 lines 59-65); a first receiver (103) mounted on the exterior of the pipe (as seen in 
Moss et al. remains silent regarding a microbubble generator mounted to a port in the pipe, wherein the microbubble generator and fluid source are separate.
 Fujiwara et al. teaches a similar system that includes a microbubble generator (100) mounted to a port (i.e. connected to the outlet of 100) in a pipe (for receiving the fluid with the 
 It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Moss et al. to include the bubble generator such that specific bubble diameters are injected into the flow of Moss because such a modification ensures bubbles with consistent diameters are injected into a flowing fluid, thereby improving the detection accuracy of Moss et al.

With respect to claim 15, Moss et al. teaches the method/system wherein the second receiver (104) has substantially the same alignment relative to the second transducer (102) as the alignment of the first receiver (103) relative to the first transducer (101).

With respect to claim 16, Moss et al. teaches the method/system wherein the first filter (13) comprises at least one of a band-pass filter (i.e. a dual ban pass filter, as seen in Fig. 1).

With respect to claim 17, Moss et al. teaches the method/system wherein the first filter (13) is configured for exclusion of at least signals having a frequency f2 (from 102), C2f2 (i.e. unwanted noise frequencies), and f1 (from 101) from the first filtered signal (filtered via 11).

With respect to claim 18, Moss et al. teaches the method/system wherein C1f1 is capable of comprising a harmonic frequency of f1 or a sub- harmonic frequency of f1 as C1f1 as these recited frequencies are created by the injected bubbles thereby reading as an intended result of the generated signal and its reflection off injected bubbles.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (6,408,699) in view of  Fujiwara et al. (JP 2013107043A), a applied to claim 14, further in view of Berkcan et al. (2015/0122049).

	With respect to claims 19, Moss et al. teaches all that is claimed in the above rejection of claim 14 but remains silent regarding wherein cross-correlation of the first filtered signal and the second filtered signal comprises: dividing the first filtered signal into a first plurality of time windows and dividing the second filtered signal into a second plurality of time windows; and cross-correlating one or more time windows from the first plurality of time windows with one or more corresponding time windows from the second plurality of time windows to generate a series of estimated flow velocities.
	Berkcan et al. teaches a similar method that includes the specifics of the cross correlation, dividing a first signal (via 116) into a first plurality of time windows and dividing second signal (via 114) into a second plurality of time windows [0040]; and cross-correlating one or more time windows from the first plurality of time windows with one or more corresponding time windows from the second plurality of time windows to generate a series of estimated flow velocities (Fig. 8, s184-186).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Moss et al. to include the specifics of the cross-correlations as taught by Berkcan et al. because Berkcan et al. teaches such a modification increases the accuracy of Moss et al. by allowing different factors to be accounted for [0002] when determining a velocity flow.

With respect to claim 20, Moss et al. teaches all that is claimed in the above rejection of claim 19 but remains silent regarding wherein at least one time window from the first plurality of time windows overlaps in time with at least a second time window from the first plurality of time windows.
However because Moss et al. as modified by Berkcan teaches all the claimed structure for determining the specifics of the cross-correlation and time windows, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have at least one time window from the first plurality of time windows overlaps in time with at least a second time window from the first plurality of time windows, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Such a modification improves the success of detecting a flow velocity by configuring the times windows properly to ensure accurate detection of the injected bubbles flowing within the pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (CN 204575298 U) which teaches a bubble generator.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853